In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-14-00009-CR


                         JAMES CHARLES BEDREE, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 181st District Court
                                     Randall County, Texas
                 Trial Court No. 23,626-B, Honorable John B. Board, Presiding

                                        June 26, 2014

                            ABATEMENT AND REMAND
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant James Charles Bedree appeals from his conviction for indecency with

a child. On June 20, 2014, we received a request from the court reporter requesting an

extension of time wherein she stated that appellant had not completed payment for the

record even though he was supposed to forward the balance directly to her.

       Accordingly, we abate this appeal and remand the cause to the 181st District

Court (trial court) for further proceedings. Upon remand, the trial court shall determine

the following:
       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and, if so,

       3. whether appellant is entitled to a free record.

       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by July 28, 2014.

Should further time be needed to perform these tasks, then same must be requested

before July 28, 2014. Furthermore, the court reporter’s request for extension of time is

granted, and the record will not be due until further notice from this court.

       It is so ordered.

                                                                Per Curiam

Do not publish.




                                              2